Citation Nr: 1611129	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  95-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hand and arm disorder.


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The appellant had active duty for training (ACDUTRA) from December 1963 to May 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2002 rating decision in which the RO denied service connection for a right hand and arm condition.  During the course of this appeal, the appellant relocated to Florida and the RO in St. Petersburg has assumed jurisdiction.

In March 2008, the Board remanded the claim for service connection for a right hand and arm disability for the sole purpose of scheduling a Board hearing (as requested by the appellant in his substantive appeal). 

In January 2010, the appellant testified during a hearing, before a Veterans Law Judge (who has since retired from the Board) regarding his claim for service connection for a right hand and arm disability; a transcript of that hearing is of record.

In July 2010 and July 2012, the Board remanded the claim for service connection for a right hand and arm disability.

In March 2013, the appellant's representative at that time, Michael R. Viterna, Attorney at Law, sent letters to VA and to the appellant, advising that he was withdrawing his representation of the appellant.  In a letter dated in September 2013, the Board provided the appellant the opportunity to authorize another organization or person to represent him, or to represent himself.  In November 2013, the appellant advised the Board that he wished to represent himself.

In September 2014, the Board remanded the claim for service connection for a right hand and arm disability.

In September 2015 and again in February 2016, the Board requested an additional medical opinion on this case from the Veterans Health Administration (VHA).  An opinion was provided in December 2015 and an addendum opinion was provided in February 2016.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the appellant has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A.           § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

 
FINDING OF FACT

The appellant currently manifests right carpal tunnel syndrome and the competent, probative evidence indicates that such disability was at least as likely as not incurred during, or as a result of, active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for the service connection for a right hand and arm disorder, namely carpal tunnel syndrome are met.  38 U.S.C.A. §§ 1110, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the claim for service connection for a right hand and arm disorder, the Board fins that all notification and development actions needed to fairly resolve this claim has been accomplished.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A.        § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The appellant contends that his current right arm and hand disorder was the result of  his service.  Specifically, he contends that this disability was the result of the rigors of boxing during service.  During a May 2002 hearing, the appellant testified that he fought in a dozen fights during his service.  Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection is warranted.
The record reflects that the appellant was a boxer during ACDUTRA service from December 1963 to May 1964.  In addition, the record indicates that the appellant was boxer both before and after service and that he had achieved some success in this sport.  Service treatment records show that the appellant was seen in January 1964 for contusions of the right hand and arm and in February 1964 for right hand and arm cellulitis and right index finger cellulitis with lymphangitis.  An April 1964 service discharge examination was negative for any relevant abnormalities.  In an accompanying April 1964 Report of Medical History (RMH), the Veteran denied a bone, joint or other deformity.

A March 1999 treatment summary from Dr. J. G. indicates that the appellant had been a patient since 1991 and that he had been treated for hand trauma.  A November 1991 private Upper Somatosensory Evoked Potential (SSEP) study noted abnormal findings of the right median, ulnar and radial nerves.  A May 2003 private electromyography (EMG) revealed bilateral C8 radiculopathy as well as right median and ulnar neuropathy.

Moreover, on the question of whether the Veteran's current right hand and arm disorder is medically related to his in-service right hand or arm injuries, the Board notes that the record includes conflicting opinions.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).   In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

In this case, for reasons to be discussed below, the Board finds the opinions from the VHA examiner December 2015 and February 2016, to be most probative in the question of medical etiology of the current right hand and arm disorder.

A December 2010 VA examination report indicates that the appellant began his boxing career at the age of 14, that he was a competitive boxer until his entrance into service and that he stopped boxing after service.  The report further indicates that a private physician had noted that he had treated the appellant for hand trauma since 1991 and that an accompanying right hand X-ray was found to be normal.  Following a physical examination and a review of the appellant's claims file, a diagnosis of a normal right hand was made.  The examiner opined that the appellant's right hand condition was less likely as not related to his military service.  The examiner reasoned that the appellant only had one documented medical record showing cellulitis of the right hand and arm with no further follow-ups and no documented residuals.  The examiner further noted that the appellant's current slight weakness in the hand was most likely related to his cervical spine degenerative disc disease and was not the result of the one episode of cellulitis of his right hand which he incurred during his military service.  However, the December 2010 VA opinion appears to be based upon an inaccurate factual premise, namely that the appellant was treated only once for a right hand and arm condition during service.  See Reonal v. Brown, 5 Vet. App. 460, 46 (1993) (an opinion based on an inaccurate factual premise has no probative value).  This opinion is therefore being afforded little, if any, probative weight.

In a January 2013 VA addendum opinion, the examiner opined that the appellant's current right hand and arm disabilities were less likely as not incurred or aggravated by service.  The examiner reasoned that the appellant's current right hand and arm condition of a tingling sensation and slight weakness in both hands was caused by his degenerative disc disease of the cervical spine at multiple levels.  The examiner also noted that the appellant's right hand X-rays were normal, that he was treated for one episode of right hand cellulitis in February 1964, that this single episodes had resolved and was not related to his current hand condition.  This January 2013 addendum opinion also appears to be based upon an inaccurate factual premise, namely that the appellant was treated only once for a right hand and arm condition during service.  See Reonal, supra.  This opinion is therefore being afforded little, if any, probative weight.

A January 2015 VA examiner noted that the appellant had a long history of boxing before and after service.  The examiner further noted that the appellant's only treatment involving the right hand was in January 1964 and February 1964, for infection of the right index finger with cellulitis and lymphangitis with slight tenderness in the right axilla and shoulder, which were treated effectively with antibiotics with no residuals and for which there were no further followups in service or after service.  The examiner noted that there was no medical evidence to show that the infection of a finger with cellulitis can caused degenerative disc disease and spondylosis of the cervical spine, which most likely was the cause of his current condition of the right hand and arm.  Therefore, the examiner opined claimed condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness
He reasoned that the appellant's current right hand and arm condition was not present or mentioned in his service treatment records and hence would not be aggravated, and was more likely as not caused by his cervical spondylosis and disc degeneration which was first diagnosed in 2002, 38 years after discharge.  However, this examiner did not address the Veteran's contentions that his in-service boxing caused or aggravated his right hand and arm condition and it is afforded little, if any, probative weight.

In a December 2015 opinion, a VHA examiner found that it was at least as likely as not that any currently diagnosed right arm and/or right hand disability was incurred in or aggravated by his service.  The physician reasoned that the Veteran's in-service activities as a boxer could certainly have contributed to his current symptoms and he did have evidence of contusion in January 1964.  The physician further opined that he concurred with the previous opinions that the appellant's current right hand and arm disability was not due to the in-service event of an infected right index finger with cellulitis as such an infection would not lead to degenerative disc disease, spondylosis of the cervical spine or carpal tunnel syndrome, which appear to be the causes of his current condition of the right hand and arm disability.

In a February 2016 addendum opinion, the VHA physician again opined that it was at least as likely as not that any currently diagnosed right arm and/or right hand disability was incurred in or aggravated (i.e., permanently worsened) by his service.  The physician reasoned that the appellant's in-service activities as a boxer could certainly have contributed to his current symptoms, as well as complaints of neck and back pain in December 1963 and April 1964.  The physician further opined that while the appellant's in-service boxing with resultant contusion may have contributed to his right hand and arm complaints, the majority of his complaints are more likely than not to have resulted from the injuries he sustained after discharge from service.

The Board finds that the December 2015 opinion and the February 2016 addendum opinion are the only competent, persuasive opinions to address the etiology of the diagnosed right carpal tunnel syndrome, as the opinion was rendered by a trained medical professional within his area of expertise, and was clearly based on full consideration of the appellant's medical history and assertions.  Thus, the Board finds no adequate basis to reject this supportive opinion, and has accorded it significant probative weight with respect to establishing the nexus element of the claim for service connection.  See, e.g., Hayes, supra; Guerrieri, supra.  To the extent that the VHA examiner attributed the Veteran's right hand and arm disorder to post-service boxing injuries, the Board notes that the Veteran has disputed he incurred additional injury after service by boxing and that such further injury would only be relevant to the evaluation of the disability. 

Moreover, the Board also finds that no further evidentiary development in this regard is necessary. Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.). 

In sum, the evidence supports findings that the appellant likely had in-service hand and arm trauma and that he has a current right hand and arm condition. The record also includes a medical opinion indicating that the evidence on the question of whether there exists a medical nexus between current and service is, at least, in relative equipoise. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts of this case, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the criteria for service connection for current right hand and arm disorder are met.


ORDER

Service connection for a right hand and arm disorder, namely carpal tunnel syndrome, is granted.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


